Citation Nr: 1759186	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain with degenerative joint disease.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In October 2015, the Board remanded this matter for further consideration.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher disability rating for his service-connected right ankle disability, currently rated as 20 percent disabling.  A Supplemental Statement of the Case (SSOC) was issued in June 2016.  Since the June 2016 SSOC, the Veteran was provided a new VA ankle examination in December 2017.  Updated VA treatment records were also added to the claims file.  The Veteran has not waived initial consideration of this evidence by the AOJ.  As the Veteran is unrepresented, the Board finds that the evidence should be considered by the AOJ in the first instance in a readjudication of the issue on appeal, and that the Veteran should be afforded an opportunity to submit additional evidence or argument if he so chooses.  For this reason, the Board is remanding this case for AOJ review of the additional evidence and issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of on appeal in light of all additional evidence added to the record.  If the benefit sought is denied, in whole or in part, issue the Veteran a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




